FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50482

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01066-DMS

 v.
                                                 MEMORANDUM*
ABEL ALVAREZ-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Abel Alvarez-Sanchez appeals from the district court’s judgment and

challenges the substantive reasonableness of the 30-month sentence imposed

following his guilty-plea conviction for being a removed alien found in the United

States, in violation of 8 U.S.C. § 1326. We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government argues that this appeal should be dismissed based on an

appeal waiver contained in the parties’ plea agreement. Alvarez-Sanchez responds

that the appeal waiver should not be enforced because the district court violated

Federal Rule of Criminal Procedure 11(b)(1)(N) by failing to inform him of, and

determine he understood, the terms of the waiver. He also contends that he

reasonably believed that he could appeal any sentence greater than 24 months. We

review de novo whether a defendant has waived his right to appeal, and for plain

error the adequacy of the plea colloquy. See United States v. Watson, 582 F.3d
974, 981, 987 (9th Cir. 2009). The record reflects that, during the plea colloquy,

the court addressed Alvarez-Sanchez personally and confirmed that he had

discussed the appeal waiver with his attorney and understood the rights he was

giving up. In addition, Alvarez-Sanchez confirmed in writing and orally that he

had read the entire plea agreement, understood its terms, and discussed it with his

attorney. Finally, at sentencing Alvarez-Sanchez confirmed his understanding that

the waiver applied. Taking into account the record as a whole, any Rule 11 error

did not affect Alvarez-Sanchez’s substantial rights. See United States v. Ma, 290
F.3d 1002, 1005 (9th Cir. 2002). Moreover, Alvarez-Sanchez’s argument

regarding his understanding of the waiver is unsupported by either the language of




                                          2                                   14-50482
the plea agreement or the record. Accordingly, we dismiss this appeal in light of

the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                         3                                   14-50482